UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                            No. 00-30142
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               VERSUS


                          CEDRIC MILBURN,

                                                 Defendant-Appellant.



           Appeal from the United States District Court
               for the Western District of Louisiana
                         December 20, 2000
Before JOLLY, WIENER and PARKER, Circuit Judges

PER CURIAM:*

      Federal Public Defender Wayne J. Blanchard has filed a motion

to withdraw from the representation of defendant Cedric Milburn,

after having filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967).   After reviewing the record and briefs, we find no

non-frivolous issues in this appeal.    Consequently, the appeal is

DISMISSED and counsel’s motion for leave to withdraw is GRANTED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.